Citation Nr: 1513155	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for left cheek swelling, numbness, and nerve damage, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing dental oral surgical treatment on September 9, 2003, April 29, 2010, and May 5, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 4, 1974, to December 5, 1974, and from September 28, 1986, to January 23, 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks disability compensation pursuant to 38 U.S.C.A. § 1151 for left cheek swelling, numbness, and nerve damage claimed as due to VA lack of proper care/negligence in providing dental oral surgical treatment on September 9, 2003, April 29, 2010, and May 5, 2010.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  

The record evidence shows that, in June 1986, a titanium plate was installed in the Veteran's mouth.

In 2003, the Veteran complained of swelling and discomfort at the site of the plate.  A VA dentist determined that the plate was infected and attempted to surgically remove the plate on September 9, 2003.  The dentist was not able to remove all of the plate.

In April 2010, the Veteran reported swelling and brown drainage at the site of the plate.  A VA dentist attempted to surgically remove the plate on April 29, 2010.  The dentist was not able to remove all of the plate.  The record contains the Veteran's signature consent for this procedure.

On May 5, 2010, a VA dentist surgically removed the plate and discovered that it was not infected or defective but rather that the problem was a cyst.  Follow-up notes reveal that the plate did not need to be removed and that the Veteran needed to undergo another surgery to remove any residual cyst.

The Veteran contends that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it decided to remove the plate during the September 2003 surgery instead of addressing the cyst.  He further contends that, as a result, he unnecessarily underwent the April 2010 and May 2010 surgeries which led to left cheek swelling, numbness, and nerve damage.

Initially, the Board finds that the evidence of record does not contain the Veteran's signature consent for the September 2003 and May 2010 procedures, copies of which are required by 38 C.F.R. § 17.32(d)(1) and must be associated with the claims file.  See 38 C.F.R. § 17.32(d)(1) (2014).

The Board also finds that, on remand, the Veteran should be afforded a VA examination to clarify whether additional disability is present and, if so, whether it is due to fault on the part of VA.  See also 38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's signature consent form for the September 9, 2003, and May 5, 2010, surgical procedures, and any other clinical records pertaining to those procedures not already of record.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine whether additional disability is present and, if so, whether it is due to fault on the part of VA.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should answer the following questions:  

(a) Does the Veteran have an additional disability due to VA dental oral surgical treatments on September 9, 2003, April 29, 2010, or May 5, 2010?  To determine whether the Veteran has an additional disability, compare his condition immediately before the beginning of each surgical treatment to his condition after such treatment.  In answering this question, address the Veteran's report of left cheek swelling, numbness, and nerve damage; 

(b) Is any additional disability a reasonably foreseeable risk of the VA dental oral surgical treatments on September 9, 2003; April 29, 2010; or May 5, 2010?  Would a reasonable medical care provider warn the Veteran about the foreseeable risks of and available alternatives of treatments and obtain the Veteran's informed consent? 

(c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in executing the VA dental oral surgical treatments on September 9, 2003; April 29, 2010; or May 5, 2010?  In other words, is there evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA that caused any additional disability?

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

